EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the applicants'  amendment filed on 02/10/2022.
	Claims 1, 3-7 and 12 have been amended.  Claim 11 has been canceled. Claims 13-14 have been added.  Accordingly, claims 1-10 and 12-14 are pending in this application.
	Applicant's cooperation in correcting the informalities in the  specification are appreciated.  All of the objections to the specification have been overcome.  The substitute specification contains no new matter are also approved.   
	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Mr. Justin D. Swindells (Reg. No. 48,733) on May 16, 2022.  During telephone conversation with Mr. Swindells, an agreement was reached to amend claims 1, 4 and 12-13.  	
The application has been amended as follows: 



- Claim 1 (Currently Amended)
	-- A vane motor, comprising: 
- a rotor body driven by compressed air with vane gaps for radially movable vanes, and 
- a rotor shaft for rotatably bearing the rotor body relative to a motor bushing, wherein 
- the rotor shaft is designed as a hollow shaft with a first lubricant reservoir in the interior, 	- the first lubricant reservoir has a lubricant filling opening accessible from outside of the vane motor, and 
- at least one of:
 	o the first lubricant reservoir is connected by at least one radial lubricant hole to at least one further lubricant reservoir arranged in a section of the rotor body between two vane gaps, or
	o the first lubricant reservoir is connected to an outlet opening of at least one further lubricant reservoir arranged in one of the vane gaps for supplying lubricant into the vane gap, and wherein 
- the first lubricant reservoir is provided to receive and to store lubricant, and is formed so that there is no continuous supply of lubricant while the vane motor is operating.

- Claim 4: page 4, line 1, “wherein an outlet opening” has been changed to --wherein the outlet opening --.

- Claim 12 (Currently Amended)
	-- A method to lubricate a vane motor, the vane motor including a rotor body driven by compressed air with vane gaps for radially movable vanes, and a rotor shaft for rotatably bearing the rotor body relative to a motor bushing, wherein the rotor shaft is designed as a hollow shaft with a first lubricant reservoir in the interior, wherein the first lubricant reservoir has a lubricant filling opening accessible from outside of the vane motor, wherein at least one of the first lubricant reservoir is connected by at least one radial lubricant hole to at least one further lubricant reservoir arranged in a section of the rotor body between two vane gaps, or the first lubricant reservoir is connected to an outlet opening of at least one further lubricant reservoir arranged in one of the vane gaps for supplying lubricant into the vane gap, and wherein the first lubricant reservoir is provided to receive and to store lubricant, and is formed so that there is no continuous supply of lubricant while the vane motor is operating, the method comprising the steps of:
 - connecting a lubricant press to a lubrication nipple arranged on the rotor shaft of the vane motor accessible from the outside of the vane motor, 
- pressing lubricant into at least the first lubricant reservoir arranged in the rotor shaft provided to receive and to store the lubricant,
- detaching the lubricant press from the lubrication nipple, and 
- operating the vane motor, wherein the lubricant is discharged out of the first lubricant reservoir through at least one outlet opening of the at least one further lubricant reservoir onto the surface of the rotor body and into a vane gap of the rotor body by the rotation of the rotor body and the rotor shaft,
- wherein there is no continuous supply of lubricant while the vane motor is operating.

- Claim 13: page 6, line , “in a rotor body” has been changed to -- in the rotor body --.
The Amendment to claims 1, 4 and 12-13 have been entered to define the claimed invention and to correct a typographical error.
Reasons for Allowance
2.	The applicants’ amendments filed on 02/10/2022 have overcome the previously applied combination of prior art. An updated search was subsequently performed by the Examiner, and it was determined that no other prior art reference or combination of references successfully disclose the applicant's invention, as now claimed. Accordingly, in view of the deficiencies of the prior art, the applicants’ invention is hereby found to be novel and non-obvious; therefore, claims 1-10 and 12-14 are allowed over the prior art of record.
3.	The following is an examiner’s statement of reasons for allowance: 
	- Regarding claim 1: As pointed out by applicants’ amendment (see amendment to the Claims section, page 3) and applicants’ argument (see Remarks section, pages 9-11), the cited references fail to disclose or render obvious the claimed combination including the limitation directed to wherein the rotor shaft is designed as a hollow shaft with a first lubricant reservoir in the interior, the first lubricant reservoir has a lubricant filling opening accessible from outside of the vane motor, and at least one of the first lubricant reservoir is connected by at least one radial lubricant hole to at least one further lubricant reservoir arranged in a section of the rotor body between two vane gaps, or the first lubricant reservoir is connected to an outlet opening of at least one further lubricant reservoir arranged in one of the vane gaps for supplying lubricant into the vane gap, and wherein  the first lubricant reservoir is provided to receive and to store lubricant, and is formed so that there is no continuous supply of lubricant while the vane motor is operating.
	- Regarding claim 12: As pointed out by applicants’ amendment (see amendment to the Claims section, page 5) and applicants’ argument (see Remarks section, pages 9-11), the cited references fail to disclose or render obvious the claimed combination including the limitation directed to a method to lubricate a vane motor comprising the steps of connecting a lubricant press to a lubrication nipple arranged on the rotor shaft of the vane motor accessible from the outside of the vane motor, pressing lubricant into at least the first lubricant reservoir arranged in the rotor shaft provided to receive and to store the lubricant, detaching the lubricant press from the lubrication nipple, and operating the vane motor, wherein the lubricant is discharged out of the first lubricant reservoir through at least one outlet opening of the at least one further lubricant reservoir onto the surface of the rotor body and into a vane gap of the rotor body by the rotation of the rotor body and the rotor shaft wherein there is no continuous supply of lubricant while the vane motor is operating.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of Publication Number GB1596109A to Hertell  discloses a sliding vane rotary fluid machine including a continuous flow of lubricant to supply the pump shaft bearing, the base of the vanes and the sliding portions of the vanes with fresh purified lubricant.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TT/								/Theresa Trieu/                                                                                                Primary Examiner, Art Unit 3746